Opinion filed August 1, 2013




                                       In The

        Eleventh Court of Appeals
                                   __________

                               No. 11-12-00040-CV
                                   __________

                           SIERRA CLUB, Appellant
                                         V.
   TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
  AND TENASKA TRAILBLAZER PARTNERS, LLC, Appellees


                    On Appeal from the 201st District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-GN-11-000763


                      MEMORANDUM OPINION
      Sierra Club, Appellant, has filed in this court an unopposed motion to
dismiss this appeal as moot pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion,
Appellant states that this appeal—from the trial court’s order granting a plea to the
jurisdiction—is moot because Tenaska Trailblazer Partners, LLC “has terminated
the proposed power plant and . . . requested that the Texas Commission [on]
Environmental Quality void the air permits that are the subject of this appeal.” The
Texas Commission on Environmental Quality duly voided the air permits on July
8, 2013, and there is no live case or controversy to appeal.
      In the motion, Appellant also requests that, pursuant to Texas Foundries v.
International Moulders & Foundry Workers’ Union, 248 S.W.2d 460, 461 (Tex.
1952), we vacate the trial court’s order due to its mootness. Courts of this state
have no jurisdiction to render advisory opinions in a case that has become moot.
Speer v. Presbyterian Children’s Home and Serv. Agency, 847 S.W.2d 227 (Tex.
1993). Therefore, in accordance with Appellant’s unopposed motion and because
a live controversy no longer exists, we vacate the judgment of the trial court and
dismiss this case as moot. See id.
      We grant Appellant’s unopposed motion to dismiss as moot. Accordingly,
we vacate the order of the trial court and dismiss this appeal.


                                                     PER CURIAM


August 1, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          2